Citation Nr: 9919954	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for skin growths, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for mood swings, 
nightmares, and forgetfulness, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for skin rashes, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for breathing problems, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle pain, 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

9.  Entitlement to service connection for heat intolerance, 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for frequent 
infections, claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for an anxiety 
disorder, claimed as due to an undiagnosed illness. 


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1988 to November 
1991, including service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The case is now under the jurisdiction 
of the Cleveland, Ohio RO.  



REMAND

The record shows that the veteran was advised by letter in 
September 1998 that his case was being transferred to the 
Board.  Subsequently, in October 1998, the veteran submitted 
additional items of evidence which were not previously 
considered by the RO and which were not of record when the RO 
issued the most recent supplemental statement of the case in 
January 1998.  

The Board notes that this evidence was submitted and received 
within the 90 day time period for submission of new evidence 
as outlined in 38 C.F.R. § 20.1304 (1998).  Accordingly, the 
Board accepts the evidence for consideration in connection 
with the veteran's appeal.

Having accepted the additional items of evidence, the Board 
observes that there is no waiver of RO consideration of this 
new evidence as required under 38 C.F.R. § 20.1304(c) (1998).  
The Board is unable to construe any language in the cover 
letter from the veteran as an express waiver of initial RO 
consideration of the evidence.

In light of the foregoing circumstances, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should again review the 
record, including all evidence which has 
been received since the most recent 
supplemental statement of the case was 
issued in January 1998, and determine 
whether any of the veteran's claims may 
be granted.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










